Citation Nr: 0504363	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-20 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for a service-
connected low back disorder, currently evaluated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had periods of active duty training and inactive 
duty training in the Oklahoma National Guard from January 
1963 to June 1967.

 This issue comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran was granted service connection for a low back 
disability in an April 1978 rating decision, at which time a 
40 percent disability rating was assigned.  

In December 2000, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his low back disability.  In a July 2001 rating decision, the 
RO denied the claim.  The veteran disagreed with the July 
2001 rating decision and initiated this appeal.  The RO 
issued a statement of the case (SOC) in October 2002.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in December 2002.  

The veteran requested a RO hearing on his VA Form 9.  A 
review of the record shows that the hearing was scheduled for 
March 18, 2003.  However, the veteran instead opted for an 
informal hearing with the Decision Review Officer, which was 
conducted on March 18, 2003.  There are no other hearing 
requests of record.

In August 2004, the Board remanded this issue for further 
adjudication.  In September 2004, the VA Appeals management 
Center issued a supplemental statement of the case (SSOC) 
which continued the previous denial.  

Issues not on appeal

In the July 2001 rating decision which forms the basis of 
this appeal, the RO also denied the veteran's claim of 
entitlement to service connection for a left knee disorder 
(other than scarring).  The veteran appealed that denial.  
However, in an October 2003 rating decision, the RO granted 
service connection for a left knee disorder and assigned a 10 
percent disability rating.  The veteran has not appealed that 
decision, and accordingly it will be addressed no further in 
this decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of the "downstream" issues such as the effective date of 
service connection and the compensation level assigned for 
the disability].

The Board observes that in addition to remanding this issue 
in August 2004, it also issued decisions on the merits as to 
two other issues on appeal at that time.  The Board's 
decision denying increased ratings for a service-connected 
disability of the right femur and scars of the left knee is 
final.  See 38 C.F.R. § 20.1100 (2004).  Accordingly, those 
issues will be addressed no further herein.


FINDING OF FACT

The veteran's low back disability is manifested by complaints 
of pain and limited motion.  Objective clinical findings 
include range of forward flexion to 90 degrees; extension to 
10 degrees; right and left lateral flexion to 10 degrees; 
right and left lateral rotation to 15 degrees; with mild pain 
associated with motion.  Neurological testing was negative.


CONCLUSION OF LAW

The criteria for a higher disability rating for a low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected low back disorder, which is 
currently evaluated as 40 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2001 rating decision, by the October 
2002 SOC, and by the September 2004 SSOC (denominated by the 
RO as a SOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in March 
2001 that was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the elements that must be established in order to grant an 
increased disability rating; it enumerated the evidence 
already received; and, it provided a description of the 
evidence still needed to establish those elements.  An April 
2003 letter provided similar information.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2001 VCAA letter, the RO informed the veteran that the RO 
would get such things as "private medical records and 
related evidence as well as records from other government 
agencies such as Social Security."  The veteran was notified 
that VA "will continue to pursue records with government 
agencies until they are received or until we receive a 
negative reply.  We will attempt to obtain records from 
private physicians or agencies."  In addition, the veteran 
was informed that VA "may also schedule a VA examination to 
evaluate the severity of your claimed disabilities."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2001 letter told the veteran to "please tell us if 
you have been treated for [the claimed] disabilities within 
the past year.  Furnish the dates of any treatment and names 
and addresses of all treating physicians.  If treatment was 
provided by private doctors or in private hospitals or 
clinics, please complete and return the enclosed VA From 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), so we may request those 
records on your behalf and consider them in our decision.   

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the March 2001 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim".  
The April 2003 letter requested that the veteran "Tell us if 
you know of any additional evidence you would like us to 
consider."  The Board believes that this language complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that March 2001 letter properly notified the 
veteran and his representative of the information and medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that, even though the letter requested a response 
within 60 days (the April 2003 letter requested 30 days), it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board notes that the fact that the veteran's claim was 
then adjudicated by the RO in July 2001, prior to the 
expiration of the one-year period after issuance of the March 
2001 letter does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) [to be codified at 38 U.S.C. §  ____], made 
effective from November 9, 2000, specifically addresses this 
matter and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.

Finally, the Board observes that the initial adjudication of 
the claim was in July 2001, after the issuance of the March 
2001 VCAA letter.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in his December 2000 claim, the veteran 
identified treatment at VAMC in Muskogee.  He also stated 
that he was scheduled for the orthopedic clinic as soon as 
there was an opening.  The RO obtained those records, 
including the report of a February 2001 orthopedic clinic 
evaluation.  The veteran was afforded a VA fee basis 
examination in May 2003.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he has not 
requested a BVA hearing.  He indicated in a January 2003 
statement that he wanted a local RO hearing, which was 
scheduled in March 2003.  However, as noted above, on the 
date of the scheduled hearing he indicated his desire to have 
an informal conference with the RO Decision Review Officer 
instead.  That conference was conducted.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Specific schedular criteria

The regulations governing disability of the spine were 
amended effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board has included the pertinent 
criteria under both versions of the regulations, and will 
rate the veteran under both the former and the current 
versions of the schedular criteria.

(i.)  The former schedular criteria

The veteran's service-connected low back disorder is 
currently rated by the RO under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 [spine, limitation of motion of, lumbar] (2002), 
which provides as follows.

40%  Severe;

20%  Moderate;

10%  Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2004).  

(ii.)  The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine, effective September 26, 
2003,  provides as follows:
		
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 



5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §  4.25.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The RO has rated the veteran's low back disability under both 
the former and the current schedular criteria.  The veteran 
has recently been provided with the revised criteria.  See 
the September 2004 Supplemental Statement of the Case.  
Accordingly, the Board does not believe that there is any 
prejudice to the veteran in its consideration of the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disorder, which is currently 
evaluated as 40 percent disabling.  He essentially contends 
that the symptomatology associated with the low back disorder 
is more severe than is contemplated by the currently assigned 
rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

By the veteran's account, as described to the May 2003 
examiner, the principal manifestations of his low back 
disorder are pain and limitation of motion.  The May 2003 
examiner made a diagnosis of degenerative lumbar disc 
disease.

(i.)  The former schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected part.  In this case, the affected part is the lumbar 
spine, and former Diagnostic Code 5292 is the most 
appropriate diagnostic code for rating the service-connected 
disability. 

Former Diagnostic Code 5293 [intervertebral disc syndrome] 
contemplates neurological findings consistent with sciatic 
neuropathy.  Such symptoms are not shown by the subjective or 
objective evidence.  Indeed, the May 2003 examiner found that 
straight leg raising tests and neurological examination were 
negative.

Former Diagnostic Code 5295 deals with lumbosacral strain, 
with symptoms such as muscle spasm, abnormal mobility on 
forced motion, loss of lateral motion, and listing of the 
spine, which have not been shown or alleged.  The May 2003 
examiner found spinal alignment to be normal.  No diagnosis 
of lumbosacral strain appears of record.  Accordingly, 
Diagnostic Code 5295 is not for application in this case. 
 In short, former Diagnostic Code 5292 appears to most 
closely match the evidence and reported symptomatology with 
respect to the veteran's low back disorder.  The veteran's 
primary complaints center on pain and limitation of motion, 
and this is objectively supported.  Accordingly, former 
Diagnostic Code 5292 is the most appropriate as to this issue 
and the Board will apply it below.

(ii.)  The current schedular criteria

As discussed above, all spinal disabilities, with the 
exception of intervertebral disc syndrome, are rated under 
General Rating Formula for Diseases and Injuries of the 
Spine.  This includes degenerative arthritis of the spine, 
Diagnostic Code 5242.

As explained above, there is no diagnosis of intervertebral 
disc syndrome of record, and no evidence, subjective or 
objective, of radiculopathy, accordingly, current Diagnostic 
Code 5242 is the most appropriate.   

Schedular rating

As noted briefly above, effective September 26, 2003, during 
the pendency of this claim, VA revised the rating criteria 
used to for evaluate diseases and injuries of the spine.  
Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  
The Board will separately rate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria. 

(i.)  The former schedular criteria

The veteran is currently receiving the maximum disability 
rating available under Diagnostic Code 5292, 40 percent.  A 
higher schedular rating is therefore not warranted.  

(ii.)  The current schedular criteria

Under the current schedular criteria, a disability rating in 
excess of 40 percent is available only in cases in which 
unfavorable spinal ankylosis exists.  There is absolutely no 
evidence of ankylosis, favorable or unfavorable, in this 
case.

Indeed, based on the findings of the May 2003 VA examiner, 
which showed lumbar flexion measured to 90 degrees, extension 
to 10 degrees, right and left lateral bending to 10 degrees, 
and right and left lateral rotation to 15 degrees, the Board 
finds that even the current 40 percent rating is not 
supported by the evidence.  However, as the current rating 
has been in effect for more than 20 years, it is protected 
absent a showing of fraud.  See 38 C.F.R. § 3.951 (2004).

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a maximum 40 
percent evaluation for limitation of lumbar spine motion 
under former Diagnostic Code 5292.  Moreover, as explained 
above, a higher schedular rating is not available under the 
current Diagnostic Code 5242 in the absence of unfavorable 
ankylosis.  Accordingly, the aforementioned provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration.  

The Board further observes that even if 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were potentially applicable, there is no 
evidence of limitation of motion, weakness, incoordination 
and the like due to pain which would call for the assignment 
of additional disability.  Indeed, the May 2003 examiner 
specifically described the veteran's lumbar spine disability 
as "mild".  There is no medical evidence to the contrary.  
Indeed, it does not appear that the veteran has recently 
sought medical treatment for his service-connected lumbar 
spine condition.

Extraschedular rating

The veteran has not in connection with this appeal indicated, 
nor presented evidence to support the premise, that his 
service-connected low back disorder results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2004) [extraschedular rating criteria].  As noted elsewhere 
in this decision, his sole contention is that VA regulations 
allow for the assignment of an increased schedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event 
the veteran believes consideration of an extraschedular 
rating for his low back disorder is warranted, he may raise 
this with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected low back disorder.  The 
benefit sought on appeal is accordingly denied.


ORDER

The criteria for a higher disability rating not having been 
met, the veteran's claim of entitlement to an increased 
evaluation for his low back disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


